DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           CISCELY A. MACK,
                               Appellant,

                                    v.

                          STATE OF FLORIDA,
                               Appellee.

                    Nos. 4D18-2034 and 4D18-2035

                          [December 11, 2019]

  Consolidated appeals from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Michele Towbin-Singer, Judge; L.T.
Case Nos. 17-7370 CF10A and 17-11234 CF10A.

  Carey Haughwout, Public Defender, and Virginia Murphy, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Anesha Worthy,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Ciscely Mack appeals several criminal sentences. Among other issues,
she contends that the trial court erroneously imposed a public defender
fee of $300 in lower tribunal case number 17-7370 CF10A without
providing her notice of the amount and of her right to contest the fee. See
§ 938.29(1)(a), Fla. Stat. (2018); Fla. R. Crim. P. 3.720(d)(1). The state
concedes error, and we agree.

   Consequently, we reverse and remand for the trial court to either
reduce the fee to the statutory minimum or “hold a hearing with proper
notice to obtain evidence in support of a public defender fee in an amount
greater than the statutory minimum.” Alexis v. State, 211 So. 3d 81, 83
(Fla. 4th DCA 2017).

   With respect to the public defender fee in case number 17-11234
CF10A, we affirm because Mack agreed to pay this fee as part of her plea
agreement. See Davis v. State, 677 So. 2d 1366, 1368 (Fla. 4th DCA 1996).
   As to the remaining argument, we affirm without further discussion.

   Affirmed in part, reversed in part, and remanded with instructions.

CIKLIN, GERBER and FORST, JJ., concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2